On Application for Rehearing.
Appearing herein as amicus curiæ, the Attorney General of the state has joined the defendant which has applied for a rehearing of this case for the purpose of having an error in the opinion corrected.
The author of the opinion inadvertently overlooked the fact that section 22 of article 6 of the Constitution of 1921 was amended by the adoption on November 6, 1934, of Act No. 2 of 1934.
Prior to the adoption of that act, the power of the Legislature to tax kerosene was limited to the levying of a tax on kerosene when used for the generation of motive power; the amending act removed that limitation; and, since its adoption, the Legislature may levy a tax on all kerosene in this state irrespective of the purpose for which it may be used. It was this power of taxation that the Legislature enjoyed prior to the amendment of section 22 of article 6 of the Constitution that it delegated to the city of New Orleans. *Page 659 
The error complained of in the application for a rehearing has no effect upon the correctness of the decision of the case, and we do not consider it necessary to grant a rehearing for the purpose of correcting it. The application for rehearing is refused.
O'NIELL, C.J., absent.